Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2015

                                       No. 04-15-00640-CR

                                        Eduardo REYES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0808
                           Honorable Sid L. Harle, Judge Presiding

                                         ORDER
        The trial court signed a certification dated September 9, 2015, that states the underlying
case “is not a plea-bargain case, and the defendant has the right of appeal.” However, the clerk’s
record shows this is a plea-bargain case.
       Accordingly, the trial court’s certification of defendant’s right of appeal is defective. See
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Sanchez v. State, 109 S.W.3d 760 (Tex.
App.—San Antonio 2003, no pet.).
       We ORDER the trial court to amend the certification and cause the trial court clerk to file
a supplemental clerk’s record containing the amended certification within TWENTY DAYS
from the date of this order. See TEX. R. APP. P. 25.2(f).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court